UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A Amendment No. 1 ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— ULTRA SUN CORP. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1532 East St. Marks Court, Salt Lake City, Utah84124 (Address of Principal Executive Office) (Zip Code) (801) 573-6982 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as of August 31, 2011 is 1,300,000. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes oNo PART I – FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets – As of June 30, 2011 (Unaudited)and December 31, 2010 Condensed Statements of Operations (Unaudited) – Three Months and Six Months Ended June 30, 2011 and 2010 Condensed Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2011 and 2010 Notes to Condensed Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report of Ultra Sun Corp. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Other than the aforementioned, no other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ULTRA SUN CORP. CONDENSED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Inventory Prepaids - Total Current Assets Property and equipment, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Unamortized forgiveness of rent - current portion Related party notes payable - current portion Accrued interest Total Current Liabilities Current Liabilities Unamortized forgiveness of rent - long-term portion Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 1,300,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of these Condensed Financial Statements ULTRA SUN CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2011 For the Three Months Ended June 30, 2010 For the Six Months Ended June 30, 2011 For the Six Months Ended June 30, 2010 Revenues $ Cost of revenues Gross profit General and administrative expenses Income (loss) from Operations ) ) Other Income (Expense): Interest expense ) Income (loss) before income taxes 99 ) ) Income tax benefit (expense) - deferred - - - Net Income (loss) $
